DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 66-85 are allowed.
Regarding claim 66, the closest prior art is US 5,078,921. ‘921 teaches an apparatus for generating microbubbles of a gas in a liquid including an outer tube (53) and a sub-assembly within the outer tube comprising a porous tube (80), a center rod (56/91), and a supporting element (element of 60/51/63/67/68). ‘921 does not teach a plurality of sub-assemblies and the pair of end plates as claimed. The modification would not have been obvious because ‘921 teaches parallel/series bubble generators and no teaching or suggestion of multiple sub-assemblies is disclosed. No prior art, alone or in combination, teaches all the limitations of claim 66.
Claims 67-85 depend upon claim 66.

Response to Arguments
Applicant argues in the response filed 18 Aug. 2021 that the claim amendments overcome the rejections.
Examiner agrees. The rejections are withdrawn and claims 66-85 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.